Citation Nr: 1728011	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for liver cancer, to include as due to exposure to herbicides, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1968.  He died in November 2013.  The appellant is his surviving spouse and substitute claimant in this case, as will be discussed in further detail below.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2016, the Board remanded the matters to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was exposed to Agent Orange in Vietnam.

2.  The Veteran did not have a liver disorder, to include liver cancer, that is presumed to be service-connected in veterans exposed to Agent Orange.

 3.  Liver cancer did not manifest in service or within one year of such service and is not otherwise related to service.




CONCLUSION OF LAW

Liver cancer was not incurred in or aggravated by service or to service-connected disability; nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record shows that the Veteran died in November 2013.  Prior to his death, he had a pending service-connection claim for liver cancer.  Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A (West 2014).  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.  In April 2014, the RO recognized the appellant as the substitute-claimant in the Veteran's appeal, and provided the appellant notice thereof indicating that she could submit additional evidence.

In addition, pursuant to the Board's 2014 remand, the AOJ obtained outstanding records of VA treatment as well as a medical opinion regarding the nature and etiology of the claimed liver cancer, with fully stated rationale, in June 2016.  Thus, VA has complied with the Board's remand instructions in this regard. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101.  With respect to the current appeal, that list includes cirrhosis and malignant tumors.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cirrhosis and malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met. See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307 (a)(6)(ii) (providing that with the exception of chloracne or other acneform disease, porphyria cutanea tarda, and early onset peripheral neuropathy, the diseases listed in 38 C.F.R. § 3.309(e) must be manifest to a degree of 10 percent or more at any time after service). 

The Veteran's DD214 confirms that he served 11 months of foreign service in Vietnam during his periods of service from March 1965 to March 1968.  Based on his service in the Republic of Vietnam, he is presumed to have been exposed to Agent Orange and other tactical herbicides.

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner." Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran contended that he was entitled to service connection for liver cancer, as he believed that this disability was related to his in-service exposure to Agent Orange while stationed in Vietnam.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed liver cancer, and no related abnormalities were noted on discharge examination in February 1968.  The abdomen was noted to be normal.

Post-service VA treatment records disclose that he was diagnosed with cirrhosis in February 2013.  The Veteran reported that he drank 2 to 3 beers per day for at least 30 years, and likely 40 to 50 years.  These treatment records also reflect that the Veteran's cirrhosis was likely secondary to alcoholism.

The Veteran was also found to have a liver mass at that time.  In March 2013, he underwent biopsy, which revealed hepatocellular carcinoma.  He subsequently underwent cryoablation of the liver in May 2013.

Treatment records and the Veteran's death certificate indicate that he died in November 2013 with a cause of death of hepatic encephalopathy and hepatocellular carcinoma.

In June 2016, the Veteran's claims file was reviewed by a VA physician for opinion on the nature and etiology of the Veteran's liver cancer.  That physician notes that he reviewed the Veteran's claims file, included medication records, as well as current medical literature.

Based upon this review, including medical literature regarding liver cancer etiologies, the examiner opined that the Veteran's liver cancer was less likely due to any herbicide exposure, and more likely due to the risk factors noted in his medical records, which included family history, and most importantly, his extensive alcohol ingestion over many years.

In so finding, the examiner noted that the Veteran clearly had a long and extensive alcohol intake history dating back more than 50 years.  It was also mentioned that there was a maternal history of cirrhosis in his family.  He found that these two issues certainly played a role into his liver disease as causation, rather than any remote herbicide exposure incurred many years ago.  The examiner determined that the documented risk factors recorded in the gastrointestinal specialty examinations were convincing as to the cause of the Veteran's liver disease.The examiner also noted that medical literature supported the likely cause of family history and alcohol ingestion as opposed to herbicide exposure.  Likewise, the examiner noted that there was no evidence to support aggravation.

In this case, the Veteran's liver cancer is not among the disorders subject to presumptive service connection under 38 C.F.R. § 3.309(e). Accordingly, service connection for the claimed liver cancer as presumed as due to in-service herbicide exposure is not warranted.

However, the regulations governing presumptive service connection for herbicide exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994). As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

Here, there is no lay or medical evidence that the claimed liver cancer had its onset in service or is otherwise related to service. The service treatment records are silent for liver-related complaints or diagnoses.  

Neither the Veteran nor the appellant alleged that the Veteran had symptoms of a liver disability in service or until many years thereafter; indeed, the first evidence of a liver disorder, including cirrhosis or carcinoma, was in 2013.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that may weigh against a claim for service connection).  See 38 C.F.R. § 3.303(b).

Moreover, none of the VA treatment records report indicates a relationship between the Veteran's liver cancer or any other liver disability and service, and the Veteran/appellant had not expressed any relationship to service outside of herbicide exposure.

The only opinion addressing whether the Veteran's liver cancer was related to in-service Agent Orange exposure-that of the June 2016 VA reviewing physician-is against the claim.  The Board notes that the examination report reflects that the opinion was rendered upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on the examiner's expertise and a review of the pertinent records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board). There is no contrary opinion of record, and neither the Veteran nor the appellant identified or referred to the existence of any other medical opinion that, in fact, supports the claim.

Thus, based upon the cumulative record, the Board concludes that the preponderance of the evidence shows that the claimed liver cancer was first manifest years post service, and is unrelated to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Finally, to the extent that the Veteran, during his lifetime, and/or the appellant advanced their own theory that the Veteran's medical condition was related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because he was a layperson, conflicts with Jandreau v. Nicholson, 492 F3d. 1372 (2007)).  The Veteran had not, and the appellant has not offered any specific contentions as to why he believes that this disability was related to service outside of his Agent Orange exposure.  In any event, the probative value of these general assertions in this regard is outweighed by the evidence outlined above documenting the onset of liver disorder many years after service with no suggestion that such disability has been caused and/or aggravated by an in-service event, to include herbicide exposure.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for liver cancer, to include as due to exposure to herbicides. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (Fed. Cir. 2009).








ORDER

Entitlement to service connection for liver cancer, to include as due to exposure to herbicides, based upon substitution of the appellant as the claimant, is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


